Citation Nr: 0733670	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from October 1946 to January 
1948.  He passed away on November 17, 1975.  The appellant is 
the veteran's widow.  

The instant appeal arose from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Sioux Falls, South Dakota, which denied the appellant's 
request to reopen her claim for service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in November 1975.  The cause of death 
listed on the Certificate of Death was metastatic 
adenocarcinoma - primary site not found.  

3.  Following the veteran's death, the appellant submitted a 
claim for benefits to the VA.  In April 1976, the RO denied 
her claim for entitlement to service connection for the cause 
of the veteran's death.  The basis for that decision was that 
the evidence did not show that the veteran's carcinoma was 
related to or caused by his service or due to exposure to 
radiation, as contended by the appellant.  She did not appeal 
that decision.  

4.  The evidence received subsequent to the April 1976 RO's 
decision includes the veteran's terminal medical records, an 
autopsy report, statements by the appellant along with 
friends and family, and other medical records of the veteran.  
This evidence is duplicative or cumulative, and is not so 
significant that it must be considered in order to decide 
fairly the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The April 1976 RO decision denying entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C. § 
4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to the appellant in July 2002 by the agency of 
original jurisdiction (AOJ).  The letter was issued prior to 
the initial AOJ decision.  This letter informed the appellant 
of what evidence was required to substantiate the claim, and 
of her, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran had been treated prior to his 
death, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
her that the claim was previously denied and explained what 
would constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection for the cause of the veteran's death.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection and cause of death claims.  She has 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving the cause of the 
veteran's death was received after that date (May 6, 2002) 
was received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the appellant's entitlement to 
service connection for the cause of the veteran's death has 
been the subject of an adverse prior final decision.  As a 
result, service connection for this disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran service in the US Army after the ending of World 
War II.  He was assigned to the occupied Japan.  He arrived 
in Japan on December 30, 1946, and remained there until 
January 5, 1948.  After he was discharged from service, he 
did not apply for VA compensation benefits.  

In 1975, he began receiving treatment for cancer.  He was 
specifically diagnosed as having metastatic adenocarcinoma.  
Subsequent to the treatment, the veteran passed away on 
November 17, 1975.  Following his death, the appellant, his 
wife, applied for VA compensation and pension benefits.  

The RO reviewed the veteran's claims folder and the 
Certificate of Death.  After finishing said review, service 
connection for the cause of the veteran's death was denied.  
That denial was issued on April 23, 1976.  In denying the 
claim, the RO stated that while veteran was stationed in 
Japan following World War II, there was no evidence linking 
his cancer with his possible exposure to radiation while on 
duty in the Hiroshima area or with his military service in 
general.  The appellant was notified of the decision but she 
did not appeal the action.  Hence, the RO's decision became 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since that decision, the appellant has submitted the 
veteran's terminal hospital records, an autopsy report, 
written statements, and other medical treatment records.  She 
has claimed that the veteran might have had additional 
military service and she has further contended that the 
veteran's service in general caused the development of the 
adenocarcinoma which led to the veteran's death.  Also 
submitted on behalf of the appellant are statements by her 
accredited representative.

This evidence is new.  It was not of record prior to the RO's 
April 1976 decision.  Nevertheless, it is not material 
because it does not substantiate a previously unestablished 
fact.  The medical evidence does not conclude or even 
hypothesize that the veteran's adenocarcinoma was the result 
of exposure to radiation.  The medical records do not suggest 
that the veteran's cancer was caused by his military service.  
To put it another way, the medical records do not 
etiologically link the veteran's death by metastatic 
adenocarcinoma with his military service or to his presence 
near Hiroshima in 1946, 1947, or 1948.  Hence, it is the 
conclusion of the Board that this evidence is not material 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.

Hence, the only positive evidence is the appellant's, and her 
accredited representative's, assertions that the veteran's 
death was somehow related to his military service.  Although 
the appellant contends that her husband was exposed to 
radiation while stationed in Japan, evidence suggesting that 
supposition has not been presented.  Notwithstanding their 
recent submission, these statements are essentially 
cumulative and have been previously seen and reviewed by the 
VA.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for the cause of the veteran's death 
is not reopened.  


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death has not been received, and 
the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


